DETAILED ACTION     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
With regards to applicant argument “Applicant respectfully submits that the cited art does not disclose or suggest the combination of features recited in amended Claim 1. For example, the cited art does not disclose or suggest at least "a signal conversion circuit configured to convert the boosted RF downlink signal of the frequency greater than 6 GHz to an outgoing RF downlink signal of a frequency of less than 6 GHz," as recited in amended Claim 1” Examiner respectfully disagree with applicant. Harada from a similar field of endeavor disclose an incoming radio frequency (RF) downlink signal of a frequency greater than 6 GHz (Harada para. 175, disclose a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on). Although 3.5 GHz, 5 GHz and so on)” can include 6 GHz and more (see Harada para. 279, although the present invention has been described in detail above, it should be obvious to a person skilled in the art that the present invention is by no means limited to the embodiments described herein. For example, the above-described embodiments may be used individually or in combinations. The present invention can be implemented with various corrections and in various modifications, without departing from the spirit and scope of the present invention defined by the recitations of claims. Consequently, the description herein is provided only for the purpose of explaining example s, and should by no means be construed to limit the present invention in any way).
 Furthermore after further review, the amended claim is still not allowable because AKIZUKI et al. US 2017/0005631 which also was use in the previous rejection disclose wireless communications devices transmit and receive high-frequency signals, i.e., signals in a high-frequency band, using a higher frequency band (e.g., a high frequency band of 60 GHz or higher such as a millimeter-wave band) in order to perform faster transmission while ensuring a frequency band of modulation signals (see para. 4). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Akizuki’s a higher frequency usage band scheme into Harada and Zhan radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to perform faster transmission while ensuring a frequency band of modulation signals (see para.4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 7-8, 12, 15-18, 27-28, 38, 42, 44, 48 and 57 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 20180376343 herein after Harada in view of Zhan US 2016/0198347 herein after Zhan and in further view of Akizuki et al. US 20170005631  herein after Akizuki. 
Regarding claim 1, Harada disclose a signal booster system comprising: a base station antenna (see fig. 11, 12; radio base station 10 (12 a-c) referred to as booster)  configured to wirelessly receive an incoming radio frequency (RF) downlink signal of a frequency greater than 6 GHz from one or more base stations of a cellular network (see fig. 12, para. 186-192, radio frequency signals that are received in the transmitting/receiving antennas 101 of the base station see para.186 and fig. 12, (A radio base station 10 has a plurality of transmitting/receiving antennas 101, amplifying sections 102, transmitting/receiving sections 103); para. 175, disclose a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on); a signal booster comprising: booster circuitry configured to amplify the incoming RF downlink signal to generate a boosted RF downlink signal (see para. 189, The radio frequency signals having been subjected to frequency conversion in the transmitting/receiving sections 103 are amplified in the amplifying sections 102, and transmitted from the transmitting/receiving antennas 101), and a signal conversion circuit configured to convert the boosted RF downlink signal of a frequency (see para. 175, Between the user terminals 20 and the radio base station 11, communication can be carried out using a carrier of a relatively low frequency band (for example, 2 GHz) a narrow bandwidth; Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used), and a mobile station antenna configured to receive the outgoing RF downlink signal from the signal booster via a cable (see para. 217-220; A radio frequency signal that is received in the transmitting/receiving antenna 201 is amplified in the amplifying section 202. The transmitting/receiving section 203 receives the downlink signal amplified in the amplifying section 202. The received signal is subjected to frequency conversion and converted into the baseband signal in the transmitting/receiving sections 203, and output to the baseband signal processing section 204 and para 250,  Also, the means for implementing each functional block is not particularly limited. That is, each functional block may be implemented with one physically-integrated device, or may be implemented by connecting two physically- separate devices via radio or wire and using these multiple devices). Harada disclose all the subject matter but fails to explicitly mention and to wirelessly transmit the outgoing RF downlink signal to one or more mobile devices of the cellular network. However, Zhan from a similar field of endeavor disclose a signal booster system (see fig. 1 signal booster 2a), and to wirelessly transmit the outgoing RF downlink signal to one or more mobile devices of the cellular network (see para. 59, Additionally, the signal booster 2a can retransmit signals to the plurality of mobiles devices 3a-3c and/or the network device 4 over one or more downlink channels, and can receive signals from the devices over one or more uplink channels. While illustrated with a common housing for a booster to boost signals of all frequency bands of interest, the teachings herein are applicable to configurations in which the signal booster 2a is implemented in multiples boxes or housings that communicate with one another, such as over a wireless communication channel at a different frequency than the frequency bands that the signal booster 2a boosts signals of). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7). Harada and Zhan disclose all the subject matter but fails to explicitly mention an incoming radio frequency (RF) downlink signal of a frequency greater than 6 GHz. However, Akizuki from a similar field of endeavor disclose an incoming radio frequency (RF) downlink signal of a frequency greater than 6 GHz (see para. 4, disclose wireless communications devices transmit and receive high-frequency signals, i.e., signals in a high-frequency band, using a higher frequency band (e.g., a high frequency band of 60 GHz or higher such as a millimeter-wave band) in order to perform faster transmission while ensuring a frequency band of modulation signals. Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Akizuki’s a higher frequency usage band scheme (see para.4).
Regarding claim 2, Harada disclose wherein the incoming RF downlink signal comprises a licensed cellular signal and the outgoing RF downlink signal comprises an unlicensed RF signal (see para. 190 the transmitting/receiving sections 103 are capable of transmitting/receiving uplink (UL)/downlink (DL) signals in unlicensed bands. Note that the transmitting/ receiving sections 103 may be capable of transmitting/ receiving UL/DL signals in licensed bands as well).
Regarding claim 4, Harada disclose wherein the unlicensed RF signal comprises a WiFi signal (see para. 5, 29, For unlicensed bands, for example, the 2.4 GHz band and the 5 GHz band, where Wi-Fi (registered trademark) and Bluetooth (registered trademark) can be used, are under study for use).
Regarding claim 7, Harada disclose wherein the signal conversion circuit is further configured to receive an incoming RF uplink signal from the mobile station antenna via the cable, and to convert the incoming RF uplink signal to an outgoing RF uplink signal of higher frequency (see para. 191, as for uplink signals, radio frequency signals that are received in the transmitting/receiving antennas 101 are each amplified in the amplifying sections 102. The transmitting/receiving sections 103 receive the uplink signals amplified in the amplifying sections 102. The received signals are converted into the baseband signal through frequency conversion in the transmitting/receiving sections 103 and output to the baseband signal processing section 104).
Regarding claim 8, Harada disclose wherein the incoming RF uplink signal comprises a licensed cellular signal and the outgoing RF uplink signal comprises an unlicensed RF signal (see para. 190, the transmitting/receiving sections 103 are capable of transmitting/receiving uplink (UL)/downlink (DL) signals in unlicensed bands. Note that the transmitting/ receiving sections 103 may be capable of transmitting/receiving UL/DL signals in licensed bands as well).
Regarding claim 12, Harada disclose all the subject matter but fails to explicitly mention wherein the signal booster further comprises a housing enclosing the booster circuitry and the signal conversion circuit. However, Zhan from a similar field of endeavor disclose wherein the signal booster further comprises a housing enclosing the booster circuitry and the signal conversion circuit (see fig. 1 B, para. 66, The signal booster 2b, including electronics and housing, is integrated with a base station antenna Sa and is electrically coupled to the mobile station antenna Sb via the RF cable 6b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 15, Harada disclose all the subject matter but fails to explicitly mention further comprising a circuit board on which the booster circuitry and the signal (see para. 183, A printed circuit board (PCB) 1408 carrying electronics for the signal booster). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 16, Harada disclose all the subject matter but fails to explicitly mention further comprising an RF shield between the circuit board and the base station antenna. However, Zhan from a similar field of endeavor disclose further comprising an RF shield between the circuit board and the base station antenna (see para. 127, providing RF shielding or isolation for circuitry within the front cover 510. The shielding portion 610 can also aid in providing thermal dissipation for booster circuitry). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 17, Harada disclose all the subject matter but fails to explicitly mention wherein the mobile station antenna is integrated in a unit. However, Zhan from (see para. 88, configurations in which one or both of the mobile station and base station antennas are integrated with a signal booster). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 18, Harada disclose all the subject matter but fails to explicitly mention wherein the cable comprises a shared DC power and RF cable coupled between the unit and the signal booster. However, Zhan from a similar field of endeavor disclose wherein the cable comprises a shared DC power and RF cable coupled between the unit and the signal booster (see para. 139, 157, 181, the signal booster 2b of FIG. lB, according to one embodiment. In the illustrated configuration, the signal booster 2b is connected via an RF cable 6b with a right-angle connector to a mobile station antenna Sb. The signal booster 2b is further connected via a power cable 920 to a power source). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 27, Harada disclose all the subject matter but fails to explicitly mention wherein the unit comprises a booster control interface configured to control the signal booster. However, Zhan from a similar field of endeavor disclose wherein the unit comprises a booster control interface configured to control the signal booster (see fig.7.  para. 152-155, gain control interface). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 28, Harada disclose all the subject matter but fails to explicitly mention wherein the signal booster comprises at least one of an umbrella, a heat sink, a fan, a shell coating, a sun visor, or a solar reflector for providing protection from overheating. However, Zhan from a similar field of endeavor disclose wherein the signal booster comprises at least one of an umbrella, a heat sink, a fan, a shell coating, a sun visor, or a solar reflector for providing protection from overheating (see para. 183, A printed circuit board (PCB) 1408 carrying electronics for the signal booster can be mounted on the heat sink between a shielding box and the heat sink). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 42, Harada disclose all the subject matter but fails to explicitly mention wherein the first signal conversion circuit comprises a downlink frequency downconversion circuit and the second signal conversion circuit comprises a downlink frequency upconversion circuit. However, Zhan from a similar field of endeavor disclose wherein the first signal conversion circuit comprises a downlink frequency downconversion circuit and the second signal conversion circuit comprises a downlink frequency upconversion circuit (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 44, Harada disclose all the subject matter but fails to explicitly mention wherein the second signal conversion circuit is further configured to process an (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 48, Harada disclose all the subject matter but fails to explicitly mention wherein the second signal conversion circuit comprises an uplink frequency downconversion circuit and the first signal conversion circuit comprises an uplink frequency upconversion circuit. However, Zhan from a similar field of endeavor disclose wherein the second signal conversion circuit comprises an uplink frequency downconversion circuit and the first signal conversion circuit comprises an uplink frequency upconversion circuit (see fig.1A, para. 89, The first multiplexer 55a includes a first terminal electrically connected to an output of the first amplification path 51, a second terminal electrically connected to an output of the second amplification path 52, a third terminal electrically connected to an input of the third amplification path 53, and an antenna terminal electrically connected to the first antenna 5a (or base station antenna 5a). The second multiplexer 55b includes a first terminal electrically connected to an input of the first amplification path 51, a second terminal electrically connected to an input of the second amplification path 52, a third terminal electrically connected to an output of the third amplification path 53, and an antenna terminal electrically connected to the second antenna 5b). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Zhan’s radio frequency signal booster scheme into Harada's radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to improve the network's signal strength and/or the network's coverage (see para. 7).
Regarding claim 38, the rejection is the same as claim 1.
Regarding claim 57, the rejection is the same as claim 18.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Zhan and in further view of Akizuki et al. US 20170005631  herein after Akizuki. 
Regarding claim 30, Harada and Zhan disclose all the subject matter but fails to explicitly mention wherein the signal booster comprises a temperature detector, wherein the signal booster is configured to operate with backed-off gain in response to the temperature detector detecting a high temperature condition. However, Akizuki from a similar field of endeavor disclose wherein the signal booster comprises a temperature detector, wherein the signal booster is configured to operate with backed-off gain in response to the temperature detector detecting a high temperature condition (see para. 96, a gain control circuit 19 including a temperature detector 184, thereby adjusting the gains of the fundamental frequency amplifier 11 and the N-multiplied frequency amplifier 14 according to an amount of temperature change). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Akizuki’s a gain control circuit including a temperature detector scheme into Harada and Zhan radio communication scheme. The method can be implemented in a communication system. The motivation of doing this is to adjust the gains of the fundamental frequency amplifier according to an amount of temperature change (see para.96).


Conclusion
The prior art Kennard US 20140378047 made of record and not relied upon is considered pertinent to applicant's disclosure. Kennard para.  52, disclose local oscillator module 302 may downconvert the first amplified radio frequency signal generated a step 504 to produce a second radio frequency signal having a second frequency.  As described herein, the second frequency of the second radio frequency signal may be similar or equal to the operating frequency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463